Title: To John Adams from Joseph Ward, 23 October 1775
From: Ward, Joseph
To: Adams, John


     
      Camp at Roxbury 23 Octr. 1775
      Sir
     
     I have been long waiting for an opportunity to communicate some intelligence worthy of your notice, but nothing very important has taken place since you left the Camp; and every action with the Enemy has been published in the Newspapers, which has superseded the necessity of communicating those events by Letter. The general face of our public affairs both civil and military appear much as they have done for months past. By all the intelligence we receive from the Tyrant Country, it appears that the Heathen still rage and the people imagine a vain thing—That they can enslave America; but none of these things move us, the Spirit of War and Liberty thrives by persecution, and I trust they will be invincible in this Country. I humbly conceive we have a glorious prospect before us notwithstanding the gathering Storm. We are yet in blossom, but ripen fast, and when we have done playing with petitions and making kites for George, I expect we shall exert our united vigour in a direct line to “Liberty Peace and Safety,” and soon reach the summit of human happiness and glory.
     That the united efforts of the free the brave and the hardy millions of independent Americans whose minds are enlightened and animated with the divine Spirit of Freedom, should ever be enslaved by British Tyrants is incredible among men! Nothing but the curse of Heaven (which we devoutly deprecate) can spread the cloud of despotism over the extensive region of America. Fear or folly only can produce our ruin; I am happy in believing that these do not dwell in the Great Council of America—but that Wisdom and Fortitude with a steady hand and persevering firmness will guide our political helm until we arrive at the haven of perfect Freedom.
     I expect soon to hear that the Continental Congress have published the Confederacy of the Colonies—compleated the Republic of America —and formed a commercial Alliance with France and Spain. Such tidings will be musick in my ears, as I apprehend nothing short of such a plan will secure our Liberties; and if America should be enslaved it is probable freedom will expire thro the World. It is a great and a glorious Prize which the Americans contend for, the happiness of all future ages, and the freedom of the World as the Liberties of all Nations may in some degree be connected with ours.
     I should not have taken the freedom to write to you, Sir, had not you condescended to request it, and as I had no News to write, this is only to shew that I had not forgot my promise. I am, Sir, with the greatest Respect, yours &c.,
     
      Joseph Ward
     
     
      P.S. I have had the pleasure of seeing the illustrious Doctor Franklyn, and the other American Worthies, who came from the honourable Continental Congress; we have endeavoured to pay them that respect which is due to such distinguished characters. As they are soon to set out for Philadelphia, I write in haste that my letter may go by this conveyance. Your candour, Sir, will make allowance for the inaccuracies in whatever I may write.
      
      My best Regards to my honoured Friends the Members for this Colony. They, and the whole Congress, have the warmest good wishes, the highest esteem and confidence, and the fervent Prayers of all the wise and good in the circle of my acquaintance, and I trust through all America. The love and veneration of so great so patriotic so brave a people, Kings and Emperors may sigh for in vain. “I am not the most covetous of gold, and care not who my garments wear; but if to covet Honour, be a crime, I am the most offending soul alive!”Henry. V.
     
    